IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-179-CR
AND
NO. 3-93-180-CR


DAVID TREVINO LOPEZ,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY 

NOS. 2C92-3068 & 2C92-3287, HONORABLE JOHN BARINA, JUDGE PRESIDING
 



PER CURIAM
	After accepting appellant's pleas of guilty and hearing his judicial confessions, the
county court at law found him guilty of driving while intoxicated and driving with a suspended
license.  Tex. Rev. Civ. Stat. Ann. art. 6701l-1 (West Supp. 1993); Tex. Rev. Civ. Stat. Ann.
art. 6687b, § 34 (West Supp. 1993).  The court assessed punishment at incarceration for 365 days
and a $100 fine in the former cause, and at incarceration for 30 days and a $100 fine in the latter.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  In his brief, counsel certifies that all mail addressed to appellant's last known address has
been returned, appellant no longer works at his last known place of employment, and all efforts
to contact appellant have been unsuccessful.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  A discussion of the contentions advanced in counsel's brief would
serve no beneficial purpose.
	The judgments of conviction are affirmed.

Before Justices Powers, Jones and Kidd
Affirmed on Both Causes
Filed:   December 8, 1993
Do Not Publish